Exhibit 10.2

SUBORDINATED PROMISSORY NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION
AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH OTHER LAWS.

 

$500,000,000    as of July 14, 2020

1.    5.625% Senior Notes due 2025. Reference is made to the Senior Notes (as
defined in Schedule I attached hereto) issued by Rattler Midstream LP, a
Delaware limited partnership (the “Partnership”), pursuant to the Senior Notes
Indenture (as defined in Schedule I). All capitalized terms used but not defined
herein shall have the meanings ascribed to them in Schedule I or in the Senior
Notes Indenture.

2.    Principal. FOR VALUE RECEIVED, Rattler Midstream Operating LLC, a Delaware
limited liability company (“Borrower”; all references in this Note to Borrower
will include Borrower as a debtor-in-possession and any receiver or trustee for
Borrower in a Proceeding), hereby unconditionally promises to pay to the
Partnership the principal sum of $500,000,000 (Five Hundred Million Dollars and
No Cents) pursuant to this Promissory Note (this “Note”).

3.    Maturity. The entire unpaid principal balance of this Note together with
all accrued and unpaid interest thereon and premium, if any, thereon, shall
become due and payable on July 15, 2025 or such earlier date that the remaining
outstanding principal amount of the Senior Notes becomes due and payable,
whether by acceleration, upon maturity, or otherwise.

4.    Interest Payments. Borrower promises to pay or cause to be paid interest
on the principal amount of this Note at 5.625% per annum. Borrower will pay
interest semi-annually in arrears on January 15 and July 15 of each year, or if
any such day is not a Business Day, on the next succeeding Business Day (each,
an “Interest Payment Date”). The first Interest Payment Date shall be
January 15, 2021. Interest on this Note will accrue from the most recent date to
which interest has been paid or, if no interest has been paid, from the date of
issuance hereof. Borrower will pay interest (including post-petition interest in
any Proceeding) on overdue principal at a rate that is equal to the then
applicable interest rate on this Note to the extent lawful (the “Default
Interest”); and it will pay interest (including post-petition interest in any
Proceeding) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful. Borrower will
pay Default Interest on this Note to the Partnership at such time or times as
may be required for the Partnership to comply with Section 2.12 of the Senior
Notes Indenture and Paragraph 2 of the Senior Notes. Interest will be computed
on the basis of a 360-day year comprised of twelve 30-day months.



--------------------------------------------------------------------------------

5.    Manner of Payment.

(a)    This Note will be payable as to principal, premium, if any, and interest
at the office of the Partnership designated by the Partnership, or at the option
of the Partnership, by wire transfer of immediately available funds. Such
payment will be in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts.

(b)    Notwithstanding any provision of this Note to the contrary, at the
direction from time to time of the Partnership, Borrower shall make payments
pursuant to this Note directly to the Trustee, a Holder, or any other creditor
of the Partnership described in Section 12 hereof in respect of any payment due
under or in connection with this Note that corresponds to a payment due by the
Partnership under or in connection with the Senior Notes, and any such direct
payment to such creditor of the Partnership (other than the Partnership) shall
be deemed a payment by Borrower to the Partnership in satisfaction of the
applicable corresponding payment obligation under this Note.

6.    Payments on Business Days. If any payment with respect to any principal
of, premium on, if any, or interest on this Note (including any payment to be
made on any date fixed for redemption or purchase of the Senior Notes) is due on
a day that is not a Business Day, then the payment need not be made on such
date, but may be made on the next Business Day with the same force and effect as
if made on such date, and no interest will accrue for the intervening period.

7.    Optional Redemption of Senior Notes. If the Partnership elects to redeem
all or a portion of the Senior Notes pursuant to Paragraph 5 of the Senior Notes
and Section 3.07 of the Senior Notes Indenture or Section 4.14(e) of the Senior
Notes Indenture, Borrower shall prepay this Note by paying to the Partnership an
amount equal to the redemption price payable by the Partnership in connection
with such redemption, including, without limitation, (i) a prepayment of the
aggregate principal amount of this Note equal to the principal amount of the
Senior Notes being redeemed, (ii) a payment of interest on this Note in the
amount of any interest being paid by the Partnership in connection with such
redemption, and (iii) a payment of premium on this Note in the amount of any
premium that is being paid by the Partnership in connection with such
redemption.

8.    Purchase or Repurchase of Senior Notes. If the Partnership purchases or
repurchases all or a portion of the Senior Notes, whether pursuant to Paragraph
7 of the Senior Notes and Section 4.10 or 4.14 of the Senior Notes Indenture in
connection with a Change of Control or Asset Sale, pursuant to a tender offer,
or otherwise, Borrower shall prepay this Note by paying to the Partnership an
amount equal to the purchase or repurchase amount payable by the Partnership in
connection with such purchase or repurchase, including, without limitation,
(i) a prepayment of the aggregate principal amount of this Note equal to the
principal amount of the Senior Notes being purchased or repurchased, (ii) a
payment of interest on this Note in the amount of any interest being paid by the
Partnership in connection with such purchase or repurchase, and (iii) a payment
of premium on this Note in the amount of any premium that is being paid by the
Partnership in connection with such purchase or repurchase.

 

- 2 -



--------------------------------------------------------------------------------

9.    Acceleration of Senior Notes. If the Senior Notes become due and payable,
whether upon the occurrence of, or upon declaration by the Trustee or the
Holders after, an Event of Default under the Senior Note Indenture, at maturity,
or otherwise, then the entire principal balance of this Note, all accrued but
unpaid interest thereon, all premium, if any, thereon, and all other amounts
owing under this Note, shall be accelerated and become immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by Borrower. If an acceleration of the maturity of the Senior
Notes is rescinded pursuant to the Senior Notes Indenture, then the acceleration
of the maturity of the principal of this Note shall automatically be rescinded.

10.    Remedies. If this Note becomes due and payable, the Partnership may
(a) pursue any legal or equitable remedies that are available to it, (b) proceed
to protect and enforce its rights either by suit in equity, by action at law, or
by other appropriate proceedings, whether for the specific performance of any
covenant or agreement contained in this Note, in aid of the exercise of any
power or right granted by this Note, or otherwise, and (c) enforce any other
legal or equitable right available as the holder of this Note.

11.    Subordination. Notwithstanding anything in this Note or any other
agreement between Borrower and the Partnership to the contrary, the indebtedness
evidenced by this Note is and shall be expressly subordinated in right of
payment to the prior Payment in Full of the Senior Obligations in the following
manner:

(a)    in the event of any Proceeding involving Borrower, then, until the
holders of Senior Debt are Paid in Full, any payment or distribution to which
the Partnership would otherwise be entitled in respect of this Note shall be
made to the holders of Senior Debt;

(b)    if any Event of Default (as defined in each document governing the Senior
Debt), has occurred and is continuing with respect to any Senior Debt, then the
Partnership shall not receive, ask, demand, sue for, take, accept, retain or
collect, directly or indirectly, from Borrower any amount with respect to this
Note (other than a deemed payment pursuant to Section 5(b) or Section 13 of this
Note); and

(c)    in the event that notwithstanding clause (a) or (b) of this Section 11,
the Partnership should receive any funds, payments, claims or distributions that
are prohibited by such clauses before all Senior Debt shall have been Paid in
Full in cash, then an amount equal to the amount of all funds, payments, claims
or distributions so received shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Debt (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Debt in full
in cash.

Each holder of Senior Obligations, whether now outstanding or hereafter arising,
shall be deemed to have entered into the applicable Senior Debt in reliance on
the provisions contained herein. The parties hereto agree that the terms hereof
shall be enforceable in any Proceeding, and without limiting the foregoing,
shall constitute a “subordination agreement” under Section 510(a) of the
Bankruptcy Code, which will be effective before, during and after the
commencement of a Proceeding.

 

- 3 -



--------------------------------------------------------------------------------

12.    Payment of Partnership’s Costs. Upon demand by the Partnership, Borrower
shall pay to the Partnership, and shall reimburse the Partnership for, and
indemnify the Partnership against, any and all investment banking, legal,
accounting and other fees, costs, expenses, discounts, indemnification
obligations and other obligations paid or incurred by the Partnership in
connection with (i) the issuance of the Senior Notes, including, without
limitation, all fees, costs, expenses, discounts and indemnification obligations
payable pursuant to the Purchase Agreement, dated as of July 9, 2020, by and
among the Partnership, Rattler Midstream GP LLC, the general partner of the
Partnership, Borrower, the other guarantors party thereto and Goldman Sachs &
Co. LLC and (ii) the negotiation, preparation, execution, delivery,
administration and enforcement from time to time of the Senior Notes Indenture,
the Senior Notes and any other related documents and all amendments,
modifications and waivers of the provisions thereof from time to time,
including, without limitation, pursuant to Section 7.06 of the Senior Notes
Indenture.

13.    Setoff of Subrogation. Notwithstanding anything to the contrary set forth
in this Note, if Borrower, in its capacity as a guarantor of the Senior Notes or
any other obligation of the Partnership under or in connection with the Senior
Notes, makes a payment with respect to such guaranteed obligation of the
Partnership to a creditor, Borrower shall be subrogated to such obligation of
the Partnership to the extent of such payment and shall stand in the place of
such creditor, and such obligation shall be deemed automatically, immediately
and irrevocably setoff against the corresponding obligation of Borrower under or
in connection with this Note, and such corresponding obligation of Borrower
under or in connection with this Note shall be deemed to have been satisfied to
the extent of such payment by Borrower.

14.    Notices. All notices and other communications in respect of this Note
(including, without limitation, any modifications of, or requests, waivers or
consents under, this Note) shall be given in writing and shall be deemed
effectively given (a) upon personal or electronic delivery to the other party,
(b) the next Business Day after deposit with a national overnight delivery
service, postage prepaid, addressed as set forth below, as applicable, provided
that the sending party receives confirmation of delivery from such delivery
service or (c) three Business Days after deposit with the United States Post
Office, postage prepaid, addressed to Borrower at Attn: Teresa L. Dick, 500 West
Texas Avenue, Suite 1200, Midland Texas 79701 or to the Partnership at Attn:
Teresa L. Dick, 500 West Texas Avenue, Suite 1200, Midland Texas 79701, or at
such other address as such party may designate by three days’ advance written
notice to the other party.

15.    Amendments. This Note may not be amended, modified or supplemented except
by an instrument in writing signed by Borrower and the Partnership.

16.    Successors; Assignments. This Note shall be binding upon and inure to the
benefit of Borrower and the Partnership and their respective successors and
permitted assigns. Neither Borrower nor the Partnership shall assign or delegate
any of its rights or obligations under this Note without the prior written
consent of the other party, and any purported assignment or delegation without
such prior written consent will be null and void ab initio.

17.    Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND
BE USED TO CONSTRUE THIS NOTE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

- 4 -



--------------------------------------------------------------------------------

18.    Severability. In case any provision herein is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 

- 5 -



--------------------------------------------------------------------------------

BORROWER: RATTLER MIDSTREAM OPERATING LLC By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Chief Financial Officer, Executive Vice  
President and Assistant Secretary

Signature Page to Intercompany Promissory Note



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BY THE PARTNERSHIP:

RATTLER MIDSTREAM LP

By: Rattler Midstream GP LLC, its general partner

 

By:  

/s/ Matthew Kaes Van’t Hof

Name:   Matthew Kaes Van’t Hof Title:   President

Signature Page to Intercompany Promissory Note



--------------------------------------------------------------------------------

Schedule I

Defined Terms

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all Senior Obligations, termination of all commitments to lend under the
Senior Notes, the Senior Notes Indenture and the Senior Credit Documents, and
termination of any letters of credit or similar instruments issued under the
Senior Notes, the Senior Notes Indenture and the Senior Credit Documents (other
than such as have been cash collateralized or defeased in accordance with the
terms of the Senior Notes, the Senior Notes Indenture and the Senior Credit
Documents). Senior Obligations shall be considered to be outstanding whenever
any commitment under the Senior Notes, the Senior Notes Indenture or the Senior
Credit Documents is outstanding.

“Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to Borrower;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to Borrower or with respect to a
material portion of its assets;

(c) any liquidation, dissolution, reorganization or winding up of Borrower
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of Borrower.

“Senior Credit Documents” means the Credit Agreement, dated as of May 28, 2019,
among Borrower, as the borrower, the Partnership, as parent guarantor, each of
the Lenders (as defined therein) and Wells Fargo Bank, National Association, as
administrative agent, as amended by the First Amendment to Credit Agreement and
Guaranty and Security Agreement, dated as of October 23, 2019, and as the same
may be further amended or supplemented from time to time, and all other “Loan
Documents” (as defined in such Credit Agreement), as amended and supplemented to
the date hereof and as the same may be further amended and supplemented from
time to time.

“Senior Debt” means, collectively, the Senior Notes, the Senior Notes
Guarantees, the Senior Notes Indenture and the Senior Credit Documents, and all
indebtedness, liabilities and other obligations from time to time outstanding
thereunder or in connection therewith.

“Senior Notes” means the $500,000,000 aggregate principal amount of 5.625%
Senior Notes due 2025 of the Partnership issued pursuant to the Senior Notes
Indenture.



--------------------------------------------------------------------------------

“Senior Notes Guarantees” means the Note Guarantees in respect of the Senior
Notes issued pursuant to the Senior Notes Indenture by the Borrower, Tall City
Towers LLC, Rattler OMOG LLC and Rattler Ajax Processing LLC.

“Senior Notes Indenture” means that certain Indenture, dated as of July 14,
2020, among the Partnership, as issuer, Borrower and any other Guarantors (as
defined therein) from time to time parties thereto, and Wells Fargo Bank,
National Association, as trustee, as such may be amended or supplemented from
time to time.

“Senior Obligations” means all principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the Senior Notes, the Senior Notes Indenture and the Senior Credit Documents,
including, without limitation, all expenses, in each instance, whether accrued
before or after the commencement of any Proceeding and without regard to whether
or not an allowed or allowable claim. To the extent that any payment with
respect to the Senior Obligations (whether by or on behalf of Borrower, as
proceeds of security, enforcement of any right of set-off, or otherwise) is
declared to be fraudulent or preferential in any respect, set aside, avoided, or
required to be paid to a debtor in possession, trustee, receiver, or similar
Person, then the obligation or part thereof originally intended to be satisfied
will be deemed to be reinstated and outstanding as if such payment had not
occurred.